DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the separable position" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2010/0247142, hereinafter “Kikuchi”).
Regarding claim 1, Kikuchi teaches an image forming apparatus 100 (Fig. 1A) comprising: 
a main body 110 (Fig. 1B); 
a drawer 31 (Fig. 6A [0042]) movable between an inner position (position shown in Fig. 10b) where the drawer is located inside the main body and an outer position (position shown in Fig. 10a) where the drawer is located outside the main body; 
a first cartridge 32Y detachably attached to the drawer 31 (note that cartridge 32 may be mounted to toner box 33 and be detachably attached to drawer 31; [0041]) and including a first photosensitive drum 32a (Fig. 2 [0041-0042]); 
a first toner box 33Y (Fig. 2) configured to supply toner to the first cartridge ([0046]), the first toner box movably supported by the main body (via at least 80a and 80c; Fig. 10A [0056]) and movable between a first posture (posture of 33Y shown in Fig. 11A) and a second posture (posture of 33Y shown in Fig. 10b); 
a second cartridge 32M detachably attached to the drawer 31 (note that cartridge 32 may be mounted to toner box 33 and be detachably attached to drawer 31; [0041]) and including a second photosensitive drum 32a (Fig. 2 [0041-0042]); and 
a second toner box 33M (Fig. 2) configured to supply toner to the second cartridge ([0046]), the second toner box movably supported by the main body (via at least 80a and 80c; Fig. 10A [0056]) and movable between a third posture (posture of 33M shown in Fig. 11A) and a fourth posture (posture of 33M shown in Fig. 10b); 
wherein the drawer 31 is movable from the inner position to the outer position when the first toner box is located in the second posture and the second toner box is located in the fourth posture (see Figs. 10a-10b), while the drawer is immovable from moving from the inner position to the outer position when the first toner box is located in the first posture and the second toner box is located in the third posture (see Figs. 6B and 10a and [0056, 0058]; regulation portion 80c on the main body of the apparatus regulates the movement of portion 31l on drawer 31 such that the drawer can only be extracted when it is in the posture shown in Fig. 10, i.e., when 33Y is in the 2nd posture and 33M is in the 4th posture).
Regarding claim 2, Kikuchi teaches the image forming apparatus according to claim 1, wherein the first toner box 33Y and the second toner box 33M are rotatable about an axis 34a extending in an axis direction (into/out of the page) where the first toner box and the second toner box are arranged (Figs. 10a-10b [0071]).
Regarding claim 3, Kikuchi teaches the image forming apparatus according to claim 2, wherein the first cartridge 32Y includes a first receiving part 32l (Fig. 3a), and the first toner box 33Y includes a first supply device 33e1 (Fig. 5a) configured to couple with the first receiving part ([0063]), wherein the second cartridge 32M includes a second receiving part 32l (Fig. 3a), and the second toner box 33M includes a second supply device 33e1 (Fig. 5a) configured to couple with the second receiving part ([0063]).
Regarding claim 8, Kikuchi teaches the image forming apparatus according to claim 2, wherein the axis 34a is disposed outside the first toner box 33Y and the second toner box 33M (Fig. 2).
Regarding claim 9 as best understood, Kikuchi teaches the image forming apparatus according to claim 3, 4U.S. Patent Application Serial No. 17/474,155 Reply to Office Action of June 3, 2022 wherein the first cartridge 32Y further comprises a first discharge part 32g1 configured to discharge waste toner removed from the first photosensitive drum 32a (Fig. 3 [0043, 0059]); wherein the second cartridge 32M further comprises a second discharge part 32e configured to discharge waste toner removed from the second photosensitive drum 32a (Fig. 3 [0043, 0059]), wherein the image forming apparatus further comprises a waste toner box 40 comprising a first coupling part 41a configured to be coupled with the first discharge part 32e and a second coupling part 41a configured to be coupled with the second discharge part 32e (Fig. 11B [0059]), the waste toner box is movable between: a first position where the first coupling part and the first discharge part are coupled and the second coupling part and the second discharge part are coupled (see Fig. 13B); and a second position where the first coupling part and the first discharge part are decoupled and the second coupling part and the second discharge part are decoupled (see Fig. 13A), and wherein the waste toner box is separatable from the main body in a case the waste toner box is located at the separable position (i.e., the second position; see Fig. 13A [0060]).
Regarding claim 11, Kikuchi teaches the image forming apparatus according to claim 1, wherein the first cartridge comprises: a developing device 33Y comprising a developing roller 33b (Figs. 5a-5b [0046]), the developing device being disposed so that the developing roller 33b faces the first photosensitive drum 32a (Fig. 2); a frame 32d (Figs. 3a-3b) configured to rotatably support the first photosensitive drum 32a (Fig. 3a) and to swingably support the developing device 33Y (32d supports 33Y via recesses 32la, Fig. 3a [0044], and 200 swings between the positions shown in Figs. 10b and 11a); and an elastic member 37 disposed between the developing device 33Y and the frame 32d (Figs. 3 and 18 [0063]).
Regarding claim 12, Kikuchi teaches the image forming apparatus according to claim 1, wherein the first cartridge 32Y includes a first receiving part (part of drum 32a which receives toner from 33b), and the first toner box 33Y includes a first supply device 33b configured to couple with the first receiving part 32a (Fig. 2 [0041]), and wherein the second cartridge 32M includes a second receiving part (part of drum 32a which receives toner from 33b), and the second toner box 33M includes a second supply device 33b configured to couple with the second receiving part (Fig. 2 [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)	 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2010/0247142) in view of Yoon et al. (US 2007/0059048, hereinafter “Yoon”).
Regarding claim 6, Kikuchi teaches the image forming apparatus according to claim 1, but fails to teach wherein at least one of the first toner box or the second toner box includes an auger.
All of the toner boxes of Murakami contain feeding members 33f which appear to be sheet members (Fig. 2 [0046]).
Yoon teaches a similar toner box 30 (Figs. 2-3) containing augers 35-36 in addition to ribs b1 and b2 ([0034]).
Based on the teachings of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize augers and ribs in at least one of the first toner box or the second toner box of Kikuchi.  One would have been motivated to make this modification in order to evenly supply toner onto a toner supplying roller without being concentrated at certain parts of the toner supplying roller, thereby improving the quality of a printed image (Yoon [0049]).

Allowable Subject Matter
Claim(s) 4-5,7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record does not disclose or suggest the claimed “wherein the first toner box is rotatable between the first posture where the first supply device of the first toner box is coupled with the first receiving part of the first cartridge and the second posture where the first supply device of the first toner box is decoupled with the first receiving part of the first cartridge, wherein the second toner box is rotatable between the third posture where the second supply device of the second toner box is coupled with the second receiving part of the second cartridge and the fourth posture where the second supply device of the second toner box is decoupled with the second receiving part of the second cartridge” in combination with the remaining limitations of claims 4-5.
Prior art of record does not disclose or suggest the claimed “wherein the drawer is movable between the inner position and the outer position in the axis direction” in combination with the remaining limitations of claim 7.
Prior art of record does not disclose or suggest the claimed “wherein the first toner box is movable between the first posture where the first supply device of the first toner box is coupled with the first receiving part of the first cartridge and the second posture where the first supply device of the first toner box is decoupled with the first receiving part of the first cartridge, and wherein the second toner box is movable between the third posture where the second supply device of the second toner box is coupled with the second receiving part of the second cartridge and the fourth posture where the second supply device of the second toner box is decoupled with the second receiving part of the second cartridge” in combination with the remaining limitations of claim 13.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Kikuchi fails to teach (1) the first and second cartridges being attached to the drawer in a detachable manner, and (2) the first and second toner boxes supported by the main body such that they are movable between the claimed postures (see Claim Rejections - 35 USC § 102 spanning pages 7-8 of the remarks).  
The Office respectfully disagrees, as outlined in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852